Citation Nr: 1224480	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  09-18 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a left knee disorder, to include as secondary to sarcoidosis.  

2.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a left wrist disorder, to include as secondary to sarcoidosis.  

3.  Entitlement to service connection for a right hip disorder, to include as secondary to sarcoidosis or service-connected right knee disability or left Achilles tendonitis.

4.   Entitlement to service connection for duodenal ulcers, to include as secondary to medication taken for service-connected disabilities.

5.  Entitlement to service connection for a respiratory disorder, to include sarcoidosis.  

6.  Entitlement to service connection for a left shoulder disorder, to include as secondary to sarcoidosis.

7.  Entitlement to service connection for fibromyalgia, to include as secondary to sarcoidosis.

8.  Entitlement to service connection for a right ankle disorder, to include as secondary to sarcoidosis.

9.  Entitlement to service connection for cellulitis of the bilateral feet, to include as secondary to sarcoidosis.

10.  Entitlement to an initial disability rating in excess of 20 percent for residual of whiplash injury to the cervical spine.

11.  Entitlement to an initial disability rating in excess of 20 percent for right knee retropatellar pain syndrome with degenerative joint disease.

12.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

N. Kroes, Counsel


INTRODUCTION

The Veteran served on active duty from May 1992 to May 1996.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and September 2008 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, and a March 2009 decision of the VA RO in Milwaukee, Wisconsin.  The case is now under the jurisdiction of the Milwaukee RO.  In July 2011, the Veteran testified at a Board hearing before the undersigned at that RO.  A transcript of this hearing is associated with the claims file.

The Board notes that in March 2009 the RO reopened the Veteran's claim of entitlement to service connection for a left knee disability and decided it on the merits.  However, despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

A claim of entitlement to service connection for bilateral ankle disabilities was certified to the Board.  As service connection is already in effect for left Achilles tendonitis and the Veteran has not asserted that he has any other left ankle disability, this issue has been recharacterized as entitlement to service connection for a right ankle disability to better reflect the Veteran's contentions.  Likewise, the issues of entitlement to service connection for sarcoidosis and breathing problems were both certified to the Board.  These appear to be the same issue and have been broadly recharacterized as entitlement to service connection for a respiratory disability, to include sarcoidosis.    

The issues of entitlement to service connection for a left knee disability (on the merits), a right hip disability, duodenal ulcers, a respiratory disability, a left shoulder disability, fibromyalgia, a right ankle disability, and cellulitis of the bilateral feet; whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a left wrist disability; and entitlement to higher ratings for residual of whiplash injury to the cervical spine and right knee retropatellar pain syndrome with degenerative joint disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC).


FINDINGS OF FACT

1.  At the Veteran's July 2011 Board hearing, prior to the promulgation of a decision in the appeal, he requested a withdrawal of the issue of entitlement to a TDIU.

2.  The Veteran did not perfect an appeal of the October 2001 rating decision that denied service connection for a left knee disorder.

3.  Some of the evidence received since that October 2001 rating decision includes evidence that bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a left knee disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim for entitlement to a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The RO's October 2001 rating decision is final as to the claim of service connection for a left knee disorder.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2011).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


WITHDRAWAL OF CLAIM FOR A TDIU

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew his claim for entitlement to a TDIU; hence, there remain no allegations of errors of fact or law for appellate consideration regarding that issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue and it is dismissed.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Given the Board's favorable disposition to reopen the claim for service connection for a left knee disability and the need to remand the claim on the merits for additional evidence, the Board finds that no discussion of VCAA compliance is necessary at this time.

In order to establish direct service connection, three elements must be established.  Generally, there must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2011); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2011).

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

In Shade v. Shinseki, 24 Vet. App 110, 117 (2010), the U.S. Court of Appeals for Veterans Claims (Court), interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  The Court viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Id. at 121.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  Id.  Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection for a left knee disability was previously denied by rating decisions in October 1999 and October 2001.  In October 1999, the Veteran's original claim was denied because he did not have a current left knee disability and there was no evidence of a relationship between his complaints and his service-connected Achilles tendonitis.  The Veteran did not disagree with this decision and it became final.  See 38 C.F.R. §§ 20.302, 20.1103.  The Board recognizes that a September 2000 VA treatment record (generated within one year of the denial) reflected complaints of bilateral knee pain.  As the record already contained medical records documenting the Veteran's reported left knee pain, this evidence was not new and material.  See 38 C.F.R. § 3.156(b).  

In October 2001, the RO denied the claim because there was no evidence to show that a left knee disability occurred during service or was related to the service-connected right knee or left Achilles tendonitis.  The Veteran disagreed with this decision and a statement of the case was issued in July 2003.  The Veteran did not file a substantive appeal and the October 2001 decision became final.  See 38 C.F.R. §§ 20.302, 20.1103.   

The evidence received subsequent to the October 2001 rating decision includes evidence suggesting that the Veteran has a left knee disability that may be related to his military service.  Specifically, a March 2008 statement from a friend indicates that shortly after service the Veteran had trouble walking in part because of knee pain.  

Presuming the credibility of the evidence for the sole purpose of determining whether new and material evidence has been received, the Board finds that the new evidence relates to unestablished facts and raises a reasonable possibility of substantiating the claim.  Thus, such evidence is new and material, and the claim for service connection for a left knee disorder is reopened.


ORDER

The appeal for entitlement to a TDIU is dismissed.  

New and material evidence having been received, the claim of entitlement to service connection for a left knee disorder is reopened.



REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claims.  See 38 C.F.R. § 19.9 (2011).  In this regard, additional records need to be obtained from VA, the Social Security Administration (SSA), and the Madigan Army Medical Center.  Additional VA examinations and opinions are also warranted.  

      I. Medical Examinations and Opinions

The Veteran has not been provided medical examinations or opinions regarding his claims for service connection for a left knee disorder, left shoulder disorder, fibromyalgia, or cellulitis of the feet.  

In McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), the United States Court of Appeals for Veterans Claims (Court) made clear that VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

The Veteran asserts that he had left knee, left shoulder, and bilateral feet pain after a road march during service.  Service treatment records document complaints of sore shoulders and tense leg muscles after a 12 mile road march.  During service, the Veteran complained of left foot pain, over the 1st and 2nd metatarsal.  Workup did not result in any diagnosis.  He also complained of other joint pain during service.  The Veteran additionally asserts that he injured his left knee and left wrist during an August 1994 motor vehicle accident where he hit a telephone pole.  Thus, there is evidence suggesting that the Veteran had some in-service complaints regarding his left knee, left shoulder, feet, and joints.  

During the appeal period the Veteran has complained of left knee, left shoulder, feet, and joint pain.  In addition, he was diagnosed with left lower extremity cellulitis and fibromyalgia.  He contends that he has had problems with pain since service.  According to the Veteran's friend, they met shortly after the Veteran separated from service and the friend observed that the Veteran was tired a lot, could not always raise his arms to worship during church, had swollen feet, and complained of feet, knee, and hip problems keeping him from walking to church.  This evidence reflects current signs or symptoms of disability and indicates that such may be related to the Veteran's service.  As such, the Veteran should be provided with VA examinations related to his claims for service connection for a left knee disorder, a left shoulder disorder, fibromyalgia, and cellulitis of the feet.

While the Veteran was provided VA examinations regarding his claims for service connection for a right hip disability and duodenal ulcers, these opinions are inadequate.  

The Veteran claims that he has a right hip disability secondary to service-connected orthopedic disabilities and duodenal ulcers secondary to medication taken for service-connected disabilities.  Service connection can be awarded on a secondary basis when a disability is proximately due to or a result of a service-connected disability or when a nonservice-connected disability is aggravated by a service-connected disability.  38 C.F.R. § 3.310 (2011).  The right hip and duodenal ulcers were both addressed by a VA examiner in April 2009.  The examiner opined that the Veteran's current right hip strain was less likely than not the result of his right knee and that his duodenal ulcers were less likely than not the result of his service-connected conditions and their treatment.  The examiner did not address whether either disability was aggravated by a service-connected disability.  Thus, the opinions are inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the Veteran why one will not or cannot be provided).  Additional VA examinations must be provided.  Specific instructions to the examiners are detailed below.  

While the Veteran was afforded VA examinations to detail the severity of his right knee and cervical spine disabilities, additional examinations are necessary.  These disabilities were last evaluated in April 2009.  In July 2011, the Veteran testified that his knee gives out on him.  Board Hearing Tr. at 21.  However, the April 2009 examination report did not include any findings regarding lateral instability or recurrent subluxation.  In addition, the report noted that while there was no incoordination of movement, fatigue, or lack of endurance in the neck or right knee after repetitions were performed, there was significant reports of discomfort.  The examiner stated that he would be speculating to any range of motion or functional deficit created by repetition or flare up.  

In Jones v. Shinseki, 23 Vet. App. 382, 391 (2010), the Court held that an examination is not inadequate merely because the examiner states that he or she cannot reach a conclusion without resort to speculation.  Instead, the Court stated that when an examiner has done all that reasonably should be done to become informed about a case and the inability to render a requested opinion is adequately explained by the examiner or otherwise apparent in the Board's review of the evidence, there is nothing further to be obtained from that particular examiner.  Id.  In this case, the examiner did not provide an explanation as to why he could not describe any functional limitations created by the discomfort after repetition or flare up.  As such, additional VA examinations should be provided to obtain this relevant information or an explanation as to why it cannot be provided.  Specific instructions to the examiners are detailed below.  

Since the Board has determined that VA examinations are necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2011) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2011) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record; in the case of a claim for increase, the claim shall be denied.

The Board notes that the Veteran was involved in a post-service motor vehicle accident in 1999, which should be considered by the examiners as necessary.  

      II. Social Security Records

Treatment records reflect the Veteran's report of applying for benefits from SSA. See, e.g., September 2000 VA treatment record.  After a request for relevant records, VA was informed by SSA in September 2002 that the Veteran recently filed a claim at a district office and there may be some medical evidence in that file.  VA again requested records from SSA in December 2002 and February 2003.  The documents pertaining to the Veteran's application for SSA benefits have not yet been associated with the claims folder.  The possibility that SSA records could contain evidence relevant to the claims cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  These records, therefore, must be obtained.  38 C.F.R. § 3.159(c)(2).

	III. Other Records

The Veteran indicates that he previously received relevant treatment at the Madigan Army Medical Center in Tacoma, Washington.  While some records from Madigan have been submitted, it appears that there are still some outstanding relevant records.  For example, a single treatment record from Madigan shows an assessment of left lower extremity cellulitis in July 2007; however, a September 2007 VA treatment record indicates that the Veteran was admitted to Madigan for almost two weeks for bilateral lower leg and foot cellulitis.  

The Veteran should be asked to provide information and authorization sufficient for VA to obtain any relevant outstanding private treatment records, particularly from the Madigan Army Medical Center; to specifically include records detailing his treatment for cellulitis in July 2007.  

During his hearing, the Veteran testified that he has annual physicals at the Madison, Wisconsin VA Medical Center.  As such, ongoing VA medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain relevant treatment records from the VA Medical Center in Madison, Wisconsin dating since February 2010.  If any records are not available, the Veteran should be notified of such in accordance with 38 C.F.R. § 3.159(e).  

2.  Ask the Veteran to provide authorization to obtain any outstanding, relevant private treatment records, to include records from the Madigan Army Medical Center; specifically, records of treatment for cellulitis in July 2007.  After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified of such in accordance with 38 C.F.R. § 3.159(e).  

3.  Request all documents pertaining to any application by the Veteran for SSA disability benefits, including the medical records considered in deciding the claim.  If the records are not available, notify the Veteran of the inability to obtain such records in accordance with 38 C.F.R. § 3.159(e).

4.  After the development described in instructions 
(1) through (3) have been completed to the extent possible, schedule the Veteran for a VA joints examination to address the issues regarding the left knee, right knee, right hip, and left shoulder.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination (with notation in the file of such review).  
All necessary tests should be performed and the results reported.

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to the following: 

(a.) Is it at least as likely as not (50 percent or greater) that any left knee disorder arose during service or is otherwise related to service?  

(b.) Is it at least as likely as not (50 percent or greater) that any left shoulder disorder arose during service or is otherwise related to service?  

(c.) Is it at least as likely as not (50 percent or greater) that any right knee disorder arose during service or is otherwise related to service?  

(d.) Is it at least as likely as not (50 percent or greater) that any right hip disorder is causally related to the Veteran's service-connected right knee disability or left Achilles tendonitis?  

(e.) Is it at least as likely as not (50 percent or greater) that any right hip disability was permanently aggravated beyond the normal course of the condition by the Veteran's service-connected right knee disability or left Achilles tendonitis?

(f.) Describe the current symptoms of the service-connected right knee disability and their severity.  Specifically, please describe the range of motion of the right knee (using a goniometer).  Describe, to the extent possible, any manifestations of functional loss, to include decreased or abnormal excursion, strength, speed, coordination, endurance, extent of movement, weakened movement, fatigability, incoordination, or pain on movement affecting excursion.  The examiner should express an opinion on whether pain causes functional loss of the right knee during flare-ups or with repetitive use.  These determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.  The examiner should also describe any recurrent subluxation or lateral instability and the severity of such if present.  

A rationale for all opinions expressed must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  After the development described in instructions (1) through (3) have been completed to the extent possible, schedule the Veteran for a VA spine examination to determine the extent of his service-connected residual of whiplash injury to the cervical spine.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination (with notation in the file of such review).  All necessary tests should be performed and the results reported.

The examiner is asked to describe the range of motion of the cervical spine (using a goniometer).  Describe, to the extent possible, any manifestations of functional loss, to include decreased or abnormal excursion, strength, speed, coordination, endurance, extent of movement, weakened movement, fatigability, incoordination, or pain on movement affecting excursion.  The examiner should express an opinion on whether pain causes functional loss of the cervical spine during flare-ups or with repetitive use.  These determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.  

The examiner should also indicate whether the Veteran experiences any neurological impairment, to include problems with bowel or bladder, resulting from his cervical spine disability.  If such neurological impairment exists, the nature and severity of it should be described in detail.  Additionally, indicate whether the Veteran has recurring attacks of intervertebral disc syndrome referable to the cervical spine disability that required bed rest prescribed by a physician.  If so, indicate the total duration of any of these episodes for each spinal segment.  

A rationale for all opinions expressed must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

6.  After the development described in instructions (1) through (3) have been completed to the extent possible, schedule the Veteran for a VA stomach, duodenum, and peritoneal adhesions examination to obtain an opinion as to whether he has or had duodenal ulcers as a result of his use of medication for his service-connected disabilities.  The claims file and a copy of this Remand should be made available to and be reviewed by the examiner in conjunction with the examination (with notation in the file of such review).  All necessary tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to the following: 

(a.) Is it at least as likely as not (50 percent or greater) that the Veteran's duodenal ulcers were causally related to his use of nonsteroidal anti-inflammatory drugs (NSAIDS) for his service-connected disabilities?  

(b.) Is it at least as likely as not (50 percent or greater) that the Veteran's duodenal ulcers were permanently aggravated beyond the normal course of the condition by his use of NSAIDS for his service-connected disabilities?  

A rationale for all opinions expressed must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

7.  After the development described in instructions (1) through (3) have been completed to the extent possible, schedule the Veteran for a VA fibromyalgia examination to determine if he has fibromyalgia related to his service.  The claims file and a copy of this Remand should be made available to and be reviewed by the examiner in conjunction with the examination (with notation in the file of such review).  All necessary tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should determine if the Veteran has fibromyalgia, and if so, provide an opinion as to the whether it is at least as likely as not (50 percent or greater) that the Veteran has fibromyalgia that arose during service or is otherwise related to service.    

A rationale for all opinions expressed must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

8.  After the development described in instructions 
(1) through (3) have been completed to the extent possible, schedule the Veteran for a VA feet examination to determine if he has a foot disability, to specifically include cellulitis, related to his service.  The claims file and a copy of this Remand should be made available to and be reviewed by the examiner in conjunction with the examination (with notation in the file of such review).  All necessary tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to the following: 

(a.) What current foot disabilities does the Veteran have?  

(b.) Is it at least as likely as not (50 percent or greater) that any of the currently diagnosed foot disabilities arose during service or are otherwise related to service?  

(c.) Is it at least as likely as not (50 percent or greater) that the cellulitis of the feet diagnosed in 2007 arose during service or is otherwise related to service?  

A rationale for all opinions expressed must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

9.  After completing these actions, the AOJ should conduct any other development as may be indicated as a consequence of the action taken in the preceding paragraphs.  

10.  After the development requested above has been completed to the extent possible, the entire record should again be reviewed.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


